Citation Nr: 0117578	
Decision Date: 06/29/01    Archive Date: 07/03/01	

DOCKET NO.  94-41 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from July 1968 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1991 and June 1995 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, and Pittsburgh, Pennsylvania, 
respectively.  The veteran's claims folder is currently under 
the jurisdiction of the Pittsburgh, Pennsylvania RO.  

This case was previously before the Board in November 1998, 
at which time it was REMANDED for additional development.  
The case is now, once more, before the Board for appellate 
review.

The Board notes that, in correspondence of January 1999, the 
veteran requested a hearing before the Board in conjunction 
with his current claim.  However, in subsequent 
correspondence of January 2001, he withdrew his request for 
that hearing.  

Finally, in a rating decision of February 1990, the RO denied 
entitlement to service connection for "sinus infection."  The 
veteran voiced no disagreement with that decision, which, 
consequently, became final.  In September 1991, the veteran 
sought to reopen his previously denied claim for service 
connection for a sinus disorder.  In a Statement of the Case 
dated in August 1993, it was determined that evidence 
submitted since the time of the prior February 1990 rating 
decision was "new and material," and that the veteran's claim 
for service connection had effectively been reopened.  
Accordingly, the Board, in its November 1998 remand, 
addressed the issue of service connection for a chronic sinus 
disorder on a de novo basis.  Current appellate consideration 
will proceed on that same basis.



FINDING OF FACT

Chronic sinusitis had its origin during the veteran's period 
of active military service.


CONCLUSION OF LAW

Chronic sinusitis was incurred in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.102 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records discloses that, in mid-
July 1969, the veteran was seen with a three-day history of 
right otalgia, though with no drainage or tinnitus.  
Additionally noted were "chronic sinus difficulties."  The 
veteran's left tympanic membrane was dull, and characterized 
by a slight bulge.  Treatment was with medication.

Service clinical records dated in December 1969 show 
treatment at that time for a head cold, accompanied by a sore 
throat, coughing, nasal congestion, and post nasal drip.  
Treatment was with medication.

At the time of the veteran's service separation examination 
in December 1972, his sinuses were within normal limits, and 
no pertinent diagnosis was noted.

A private outpatient treatment record dated in mid-March 1980 
is to the effect that the veteran was seen at that time for a 
"dry mouth" accompanied by pain in the throat, and difficulty 
swallowing.  At the time of evaluation, the veteran stated 
that he had received treatment for what he was told were 
"infected sinuses."  On physical examination, the veteran's 
nose was congested.  There was drainage present in the 
veteran's throat and pharynx.  The pertinent diagnosis was 
sinusitis.  

Private radiographic studies of the veteran's paranasal 
sinuses dated in mid-February 1981 showed normal development 
and aeration, with no evidence of clouding or any filling 
defect.  The clinical impression was negative studies of the 
paranasal sinuses.

Private outpatient treatment records covering the period from 
March 1987 to April 1989 show treatment during that time for, 
among other things, sinusitis.  In early November 1987, the 
veteran complained of congestion, with a stuffy nose, and 
"draining sinuses."  According to the veteran, this had been 
going on for the past 2 to 3 days.  On physical examination, 
the veteran's pharynx was injected, with minimal post nasal 
drip.  Additionally noted was that the veteran's nose was 
"stuffy."  The pertinent diagnoses were acute sinusitis and 
pharyngitis.  

In mid-April 1988, the veteran complained of symptoms which, 
according to the examiner, were suggestive of sinusitis.  
Reportedly, the veteran had developed some nasal congestion, 
as well as post nasal drainage, accompanied by a feeling of 
pressure on the left side of his face and in the left frontal 
area.  On physical examination, the veteran's nasal 
turbinates were mildly edematous on the right side.  There 
was no evidence of purulent drainage, and the veteran's lungs 
were clear.  The clinical assessment was probable upper 
respiratory infection; possible sinusitis.  

In early November 1988, the veteran gave a history of head 
congestion for the past 1 1/2 weeks.  Apparently, the veteran 
had awakened the previous morning "with his right ear hurting 
and feeling like it was radiating to the whole right side of 
his face."  According to the veteran, he had had "some 
trouble" with sinus infections in the past.  Sinus drainage 
was reportedly "light green" in color.

On physical examination, the veteran's face was very tender 
to palpation at the lateral maxillary and frontal areas on 
the right.  The pertinent clinical assessment was sinusitis.

On VA medical examination in September 1989, the veteran 
stated that he had suffered his first sinus attack in 1969.  
According to the veteran, these attacks had continued, with 
pain somewhat worse on the right side of his nose above the 
right eye.  When further questioned, the veteran stated that 
he suffered from chronic sinus infections approximately 5 to 
6 times per year, characterized by constant pain and pressure 
in and around his right ear, in which the sound was somewhat 
"muffled."  

On physical examination, the veteran's sinuses were described 
as "clear."  Radiographic studies of the paranasal sinuses 
showed no evidence of any air-fluid level, or soft tissue 
mass within the sinuses.  The radiographic impression was 
that the veteran's sinuses were "clear."  Following 
examination, the pertinent diagnosis given was of chronic 
sinusitis diagnosed, but "not found--see X-ray report."

In correspondence of July 1991, the veteran's private 
physician stated that he had been treating the veteran "off 
and on" 3 to 4 times per year for "recurrent sinus problems."  

During the course of a hearing before a Hearing Officer at 
the RO in mid-April 1994, the veteran stated that, during his 
tour of duty in the Republic of Vietnam, he experienced 
certain "problems" with his sinuses.  When further 
questioned, the veteran testified that he had experienced 
problems "off and on" since the time he "went in the field, 
and that a medical corpsman had given him "some pills" for 
his problem, which "got him by."  According to the veteran, 
his sinus problems seemed to be worse on the right side of 
his face.  Further noted was that the veteran's maxillary 
sinuses gave him the most pain.  See Transcript, p. 13.

In a statement of July 1994, the veteran's spouse commented 
that she had known the veteran since February of 1976, and 
that, from the time they had met, the veteran complained of 
"sinus headaches and drainage."  

In correspondence of early August 1994, the veteran's mother 
stated that he (the veteran) had never suffered from a sinus 
condition prior to service, but following discharge, he 
seemed always to be "congested," and "having sinus 
headaches."  

Private outpatient treatment records covering the period from 
January 1995 to January 1997 show treatment during that time 
for, among other things, sinusitis.  In mid-June 1996, the 
veteran was heard to complain of "sinus problems," with 
accompanying drainage and right ear pain/pressure for the 
past month.  According to the veteran, his sinus problems 
appeared to be "getting worse" over the course of the past 
two weeks.  On physical examination, both of the veteran's 
tympanic membranes were dull.  The turbinates were congested, 
and the posterior pharynx showed a heavy yellow to gray post 
nasal drip.  The anterior cervical nodes were slightly 
enlarged and tender on the right side, though not on the 
left.  Tenderness was present across the frontal and 
maxillary sinuses on palpation.  The clinical assessment was 
right sinusitis.  

On clinical follow up in mid-January 1997, the veteran gave a 
history of chronic sinusitis "since the early seventies."  
According to the veteran, he had been treated "off and on" 
for acute flare-ups.  When further questioned, the veteran 
stated that, for the past two months, he had been 
experiencing similar symptoms, for which he received 
treatment with antibiotics.  While since that time, he had 
experienced some improvement, he still had pain and 
tenderness on the right side of his face, mostly in the 
maxillary and ethmoid sinus areas.  According to the veteran, 
this pain was sometimes so bad that he experienced blurring 
of vision.  The veteran further stated that he was 
experiencing post nasal drip with greenish secretions, and a 
cough.  His nose was mostly congested, necessitating that he 
breathe through his mouth.  

On physical examination, there was severe tenderness present 
in the right maxillary and ethmoidal sinus area.  The 
clinical assessment was chronic sinusitis, not responding to 
antibiotic therapy.  Following discussion with another 
physician, it was decided that, in keeping with the veteran's 
long history and recurrent symptoms, a CT scan of the sinuses 
would be ordered.  

On CT scan in mid-January 1997, it was noted that the 
veteran's paranasal sinuses were well pneumatized and 
unopacified.  There was infundibular narrowing of both 
ostiomeatal complexes, however both complexes were patent.  
Further noted was partial pneumatization of both of the 
middle turbinates, as well as a mild rightward deviation of 
the nasal septum.  At the time of examination, there was 
present a mild bilateral nasal mucosal thickening.  

In a statement of April 2000, the veteran's private physician 
commented that the veteran had for the past year, and was 
currently being treated for chronic sinusitis with various 
medications.  

In September 2000, a VA otolaryngologic examination was 
accomplished.  At the time of examination, the veteran stated 
that, in 1969, he had received treatment in the field by a 
corpsman for sinusitis.  When further questioned, the veteran 
stated that he had received treatment during his tour of duty 
"with multiple medications and on multiple occasions."  
According to the veteran, he had received "four episodes" of 
antibiotics from 1968 to 1969 while in the jungle.  While 
serving in Germany from 1971 to 1972, the veteran was 
reportedly treated mostly as an outpatient with multiple 
allergy medications.  At that time, the veteran complained of 
nasal drainage and discharge, as well as an inability to 
breathe out of his nose.  Drainage was described as 
"intermittently purulent," with mostly clear nasal drainage.  
The veteran additionally complained of pain below his left 
eye and in the left nostril, in addition to post nasal drip.  
Currently, the veteran complained of post nasal drip which 
was greenish on occasion, though with no fever, chills, 
nausea, or vomiting.  

When questioned, the veteran stated that he experienced about 
3 to 4 episodes of sinusitis per year.  Reportedly, the 
veteran had been doing "fairly well," with intermittent nasal 
drainage and discharge, as well as an intermittent inability 
to breathe through his nose.  

On physical examination, the veteran's ears were within 
normal limits.  Nasal examination revealed some erythema of 
the nasal mucosa, with a 5 percent right-sided septal 
deviation, and a 15 percent left-sided septal spur.  The 
veteran's turbinates were boggy bilaterally, and there were 
thickened, allergic-type mucosa.  At the time of examination, 
there was no evidence of facial tenderness or pus.  Nor was 
any post nasal drip visualized in the oral cavity or oral 
pharynx.  In the opinion of the examiner, at the time of 
examination, there did not appear to be an active sinus 
infection.  The clinical impression was chronic rhinitis, 
likely allergic in etiology, and causing a recurring history 
of sinusitis.  According to the examiner, the veteran's 
history was "likely to have been an ongoing type problem for 
him, and began in the military."  The veteran was currently 
managed quite well with Allegra, though further treatment 
with a nasal steroid was recommended.  

In an addendum to the aforementioned VA otolaryngologic 
examination dated in early December 2000, it was noted that a 
CAT scan of the paranasal sinuses failed to reveal either 
acute or chronic sinusitis.  

Analysis

The veteran in this case seeks service connection for chronic 
sinusitis.  In pertinent part, it is argued that the 
veteran's current sinusitis had its origin in the Republic of 
Vietnam, where the veteran received treatment from a medical 
corpsman.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2000).  



In the present case, on at least one occasion during the 
veteran's period of active military service, he was described 
as suffering from "chronic sinus difficulties."  While on 
service separation examination in December 1972, the 
veteran's sinuses were within normal limits, as early as 
March 1980, he had received treatment for what was described 
at that time as "sinusitis."  

The Board observes that, during the period from March 1987 to 
April 1989, the veteran received treatment on various 
occasions for sinusitis.  While on VA examination in 
September 1989, the veteran's sinuses were, apparently, 
"clear," less than two years later, in July 1991, the 
veteran's private physician stated that he had been treating 
the veteran "off and on" 3 to 4 times per year for "recurrent 
sinus problems."  

The Board notes that, in mid-January 1997, the veteran gave a 
history of chronic sinusitis "since the early seventies."  A 
physical examination conducted at that time revealed evidence 
of severe tenderness in the right maxillary and ethmoid sinus 
areas, consistent with chronic sinusitis, which, apparently, 
had not been responsive to antibiotic therapy.

The Board acknowledges that, in December 2000, computerized 
axial tomography of the veteran's paranasal sinuses showed no 
evidence of either acute or chronic sinusitis.  Nonetheless, 
on VA otololarynologic examination three months earlier, the 
veteran was described as suffering from chronic rhinitis 
resulting in a "recurring history of sinusitis."  
Additionally noted was that the veteran's history was likely 
to have been "an ongoing-type problem," and to have begun "in 
the military."  

The Board finds that, based on the aforementioned evidence, 
the veteran's current chronic sinusitis as likely as not had 
its origin during his period of active military service.  
Accordingly, a grant of service connection for chronic 
sinusitis is in order.


ORDER

Service connection for chronic sinusitis is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

